Citation Nr: 0834846	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of an 
acromioclavicular separation of the left shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by a regional office 
(RO) of the Department of Veterans Affairs (VA).

A Travel Board hearing before the undersigned Veterans Law 
Judge was held in June 2007.  A transcript of the hearing has 
been associated with the claim file.  


FINDING OF FACT

Residuals of an acromioclavicular separation of the left 
shoulder are manifested by pain, instability, stiffness, and 
abduction limited to shoulder level.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for residuals of an acromioclavicular 
separation of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic 
Code (DC) 5203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a notice letter of April 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice predated the 
rating decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In this case, the Board notes that notice as to the effective 
date and disability rating and the criteria for entitlement 
to a higher rating was not provided until March 2006 and June 
2008 respectively, after the RO's decision.  However, the 
Board notes that the appellant was provided notice and 
allowed the opportunity to submit additional evidence.  
Furthermore, the appellant's claim was readjudicated after 
the June 2008 notice.  The veteran was provided with the 
notice and was given the opportunity to submit additional 
evidence, he was provided time to submit the same and he was 
afforded subsequent due process.  Although the veteran did 
not receive adequate notice in a timely manner the record 
reflects that he was provided with a meaningful opportunity 
such that the essential fairness of the adjudication now on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records and outpatient medical treatment records have 
been obtained.  The veteran was afforded VA examinations and 
a Travel Board hearing.  Therefore, the Board finds that the 
VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria  
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  Where an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

Diagnostic Code (DC) 5200 rates ankylosis of the 
scapulohumeral articulation.  Under DC 5201, limitation of 
motion of the minor arm midway between side and shoulder 
level warrants a 20 percent rating.  Limitation of motion of 
the minor arm to 25 degrees from the side warrants a 30 
percent.  DC 5202 applies where there is loss of head of the 
humerus (flail shoulder), nonunion, fibrous union, recurrent 
dislocation, or malunion.  Under 5203, which rates impairment 
of the clavicle or scapula, the maximum rating is 20 percent.  
38 C.F.R. § 4.71a, DCs 5200, 5201, 5202, 5203 (2007).

In March 2005, the veteran filed an increased rating claim 
for his service-connected acromioclavicular separation of the 
left shoulder.

In various statements to the RO and on his substantive 
appeal, the veteran asserted that he had lost considerable 
amount of movement, flexibility, and strength, and suffered 
from continuous pain in his shoulder as a result of which, he 
was unable to perform many tasks, including on his job.  He 
could not sleep on his left side, and he could not do 
anything "over his head."  The veteran also stated in his 
substantive appeal that he thought the VA examiner had not 
taken into account the pain that the veteran experienced, nor 
the reduced flexibility in his shoulder.

In a letter dated in March 2005 the veteran's private 
physician noted the veteran's subjective complaints of 
stiffness, instability, and pain, particularly as the veteran 
moved his upper arm.  The physician observed that, upon such 
movement, the clavicle did ride away from the joint.  The 
veteran exhibited pain about the acromioclavicular joint with 
active or passive adduction.  Marked pain was also felt with 
impingement testing, a negative drop arm test, and negative 
apprehension test.  Abduction was found limited to 90 
degrees.  External rotation was about 30 degrees.  Forward 
flexion, combined extension, adduction, and internal rotation 
exhibited very mild limitation.  The assessment was a Grade 
III sprain and left shoulder impingement.  The neck and more 
distal exam of the left upper extremity were found within 
normal range.  X-rays of the left shoulder revealed 
subluxation of the lateral clavicle at the level of the 
acromioclavicular joint, and arthropathic changes.  
Subacromial space was found adequate.  There was no finding 
of calcific tendonitis.  The glenohumeral was concentrically 
reduced, and there were no arthritic changes about the 
glenohumeral joint.  The veteran's physician concluded that 
the veteran had a moderate disability, and might need depo-
medrol or marcaine injections.

A VA examination report of May 2005 notes the examiner 
reviewed the claims file.  He noted that the veteran suffered 
significant pain when trying to move his arm above his head, 
was stiff in the morning, was too weak to lift anything with 
his arm, and could not sleep on it.  The veteran reported he 
felt that it gave way.  Physical examination revealed the arm 
could not go above 90 degrees.  Upon repetitive movements, 
pain was the worst symptom, but there was also weakness, 
limitation, and lack of endurance.  The examiner noted that 
the veteran could pretty much do what he wanted as long as he 
was not lifting his left arm, and was working in front of 
himself.  The shoulder was not dislocated, was not hot, or 
red, and did not lock. It had no constitutional arthritis.  
The joint was not particularly tender.  Forward elevation of 
the left arm was to 125 degrees, abduction to 110 degrees, 
beyond which there was pain.  Internal rotation was 90 
degrees, and external rotation was limited to 20 degrees with 
symptoms.  The examiner concluded that there was separation 
of the acromioclavicular joint on the left.  He noted that 
the veteran was right-handed.

Upon examination in March 2006, the veteran reiterated 
symptoms of increased pain, inability to raise his arm higher 
than his head, and to sleep on his left side.  The veteran 
could not take the larger part of prescription pain 
medication, without getting stomach pain.  He had to take 
different duties at work due to his shoulder.  He now had a 
supervisory job, which was a downgrade.  The examiner 
confirmed acromioclavicular separation, with slight swelling 
of the joint.  He also confirmed that the veteran was right-
handed.  The examiner found that the veteran had 
hyperextension to 50 degrees, but had a hard time getting 
there with repetitions.  It was almost as if the veteran had 
a frozen shoulder with hyperextension beyond 50 degrees.  He 
had a little bit of difficulty flexing behind the back.  
Reflexes were all 2+.  Hand grip on the left was weaker than 
on the right.  There was no discomfort with adduction, but 
some discomfort with abduction.  Repetitive motion caused 
pain in the shoulder.

At the Travel Board hearing of June 2007 the veteran 
testified that he suffered from increased pain in his 
shoulder.  He stated that he had been losing strength to 
where he currently could not raise his arm over his head, and 
he could not pick anything up to the side.  He said that he 
had lost the job he held about 4 years ago.  He said that his 
pain was worse during certain weather conditions.  He stated 
that he had been told that he had arthritis in his shoulder, 
and that he was affected by the weather.  He also reiterated 
his dissatisfaction with the VA examination.

A private examination report of June 2007 notes the veteran 
reported chief complaints of flare ups of left shoulder pain.  
Pain was noted to be localized to the AC joint exacerbated 
the most by abduction.  Overhead lifting also exacerbates the 
pain.  Physical examination revealed 5/5 motor strength at 
the extremities with 2+ distal pulses.  There was some 
prominence of the lateral head of the clavicle of the left 
shoulder.  The AC joint was tender to touch and marked pain 
was produced by passive abduction of the left arm to the 
shoulder.  Forward flexion was 90 degrees, external rotation 
was 25 degrees, and abduction was 90 degrees.  Combined 
extension adduction in internal rotation along the patient to 
reach L5-S1 only.  There was pain localized at the AC joint 
associated with all passive and active range of motion.  X-
rays revealed advanced arthritic changes about the AC joint 
as evidenced by periarticular formation and subchondral 
sclerosis.  Heterotropic bone was noted about the inferior 
aspect of the lateral one third clavicle.  

A VA examination report of May 2008 notes the veteran 
reported subjective complaints of pain on the left shoulder 
rated as 3 to 4 out of 10, weakness when attempting to reach 
overhead, stiffness, locking, fatigability, and lack of 
endurance.  He reported increased pain of 5 out of 10 with 
movement.  He reported flare-ups which occur once a week 
lasting approximately a day with pain at 8 out of 10.  
Precipitating factor were noted as cold or rainy weather.  
Symptoms are alleviated with rest and medication.  He 
reported additional limitation of function during flare-ups.  
He denied the use of assistive devices.  Physical examination 
revealed a prominence of the distal portion of the clavicle 
on the left shoulder.  There was no tenderness at the site of 
the prominence, but there was tenderness throughout the AC 
joint, especially anterior and posterior.  There was no 
tenderness over the supraspinatus muscle, but there was 
tenderness within the infraspinatus muscle.  There was no 
swelling or erythema.  Range of motion was forward flexion to 
120 degrees with pain from 70 to 120 degrees; abduction to 90 
degrees with pain from 70 to 90 degrees; external rotation to 
70 degrees with pain from 10 to 70 degrees; and internal 
rotation to 60 degrees with pain from 10 to 60 degrees.  
DeLuca factor was noted as follows:  after three repetitive 
ranges of motion , the veteran maintained the same ranges of 
motion and did not exhibit weakness and pain throughout 
repetitive use.  There was normal circulation, motor and 
sensory findings in the distal left extremity.  Here was 
negative drop-arm test.  There was some weakness noted when 
testing the infraspinatus muscle.  There was equal grip 
strength bilaterally.  Diagnoses included left shoulder 
acromioclavicular separation and osteoarthritis left 
acromioclavicular joint.

An MRI done at the time of the June 2008 examination showed 
findings consistent with a rotator cuff tear of the left 
shoulder.  

The veteran is appealing a rating decision which continued a 
20 percent disability rating for his service-connected 
acromioclavicular separation of the left shoulder.  By 
analogy, the veteran's acromioclavicular separation of the 
left shoulder is closely related to impairment of the 
clavicle, rated under DC 5203.  38 C.F.R. § 4.20 (2007).

The Board notes that the veteran is receiving the maximum 
rating available under DC 5203, and will consider whether 
other DCs potentially applicable to the veteran's claim may 
afford him higher disability benefits.

The Board notes that DC 5201 does not provide a basis on 
which to grant an evaluation in excess of 20 percent.  Under 
5201 the assigned 20 percent evaluation would also be 
consistent with limitation of the arm to either shoulder 
level or midway between the side and shoulder level.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation at 25 degrees from the 
side.  See DeLuca.  Our review reflects that the veteran does 
have functional impairment to include pain, pain on motion, 
weakness, and difficulty with repetitive motion.  However, 
neither the objective nor subjective evidence suggests that 
motion is functionally limited to 25 degrees from the side.  
The March 2005 private examiner established abduction to 90 
degrees.  In May 2005, forward elevation was 125 degrees and 
abduction was 110 degrees.  In March 2006, hyperextension was 
performed to 50 degrees.  In June 2007, forward flexion and 
abduction were 90 degrees.  In May 2008, forward flexion was 
120 degrees and abduction was 90 degrees.  All this evidence 
establishes that he retains functional movement better than 
25 degrees from the side.  The Board notes that the veteran 
has reported that he cannot do things over his head.  We 
accept that statement as credible.  He has also testified 
that he is otherwise limited.  This testimony is also 
credible.  However, even the credible testimony establishes 
that he is not functionally limited to 25 degrees from the 
side.

The Board notes the veteran, in statements and at the 
hearing, has alleged that the VA examiners had not accounted 
for pain in assessing the veteran's condition.  However, the 
examination reports document observation of pain and 
discomfort upon repetitive motion.  In May 2005, the examiner 
noted: "He lacks repetitive motion as the shoulder gets more 
sore as he does it.  DeLuca wise, pain is the worst symptoms 
of all, but he has weakness, limitation, and endurance too."  
In March 2006, the examiner noted: "His endurance, of course, 
after repetitive motion does not really complain of weakness 
but more dominant would be the pain in the shoulder.  It is 
almost like he has a frozen shoulder when he goes beyond 50 
degrees of hyperextension.  No discomfort in the shoulder 
joint with abduction. Pain is the main problem that he 
gets...  Weakness in that extremity also, not necessarily 
fatigued, but after repetitive motion, fatigue mainly due to 
pain."  In May 2008 the examiner noted DeLuca factor as 
follows:  after three repetitive ranges of motion , the 
veteran maintained the same ranges of motion and did not 
exhibit weakness and pain throughout repetitive use.  
Therefore, the Board finds that the examinations presented an 
accurate picture of the veteran's disability.  The Board also 
notes that the private examinations are in fact consistent 
with the VA examinations.  His assertions of inadequate VA 
examinations are non-specific and do not provide and basis 
for further development.  

A higher compensation under DC 5200 is also not warranted.  
DC 5200 applies to ankylosed shoulder joints.  However, there 
is no evidence of ankylosis in the record.  Neither the VA 
examiners nor the veteran's own private physician found 
ankylosis of the acromioclavicular joint.  The veteran 
himself does not allege that, as he testified that he can 
move his arm and extend it ahead.  

Finally, DC 5202, which rates impairment of the humerus, also 
does not provide a basis on which to grant a higher rating.  
To obtain a rating in excess of 20 percent for the minor 
joint under DC 5202, there must be evidence of fibrous union, 
nonunion, or flail shoulder.  There is no evidence of any of 
those conditions in the record.

The Board considered whether an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  However, the veteran's 
present rating takes into account limitation of motion in his 
left arm.  Furthermore, there has not been a showing of 
marked interference with his employment.  Whereas the Board 
recognizes the veteran's statement about having lost his job, 
it appears from the evidence that he only had to modify his 
job, essentially to be demoted at work, therefore, the 
current rating adequately compensates for his loss of 
earnings.  38 U.S.C.A. § 1155.  Finally, there is no 
hospitalization.  38 C.F.R. § 3.321(b).

Therefore, the Board finds that the veteran's 
acromioclavicular joint separation of the left shoulder, 
manifested by abduction limited to shoulder level, pain and 
instability, is adequately rated at 20 percent.  A higher 
rating is not supported by the evidence.


ORDER

An increased rating for residuals of an acromioclavicular 
separation of the left shoulder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


